PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Fluhler Herbert 				           		:
Application No. 16/125,643				          	:        DECISION ON PETITION
Filed: September 7, 2018					:
Attorney Docket No. P3132US04

This is a decision on the petition under 37 CFR 1.137(a), filed March 14, 2022, to revive the above-identified application. 

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Tomas Friend appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED. 

The application became abandoned for failure s to timely pay the issue fee on or before February 17, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed November 17, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on February 18, 2022. The Office mailed a Notice of Abandonment on March 4, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B-Fee(s) Transmittal form for the issue fee payment of $600.00 (previously paid on February 18, 2022), (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET